Citation Nr: 1529505	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-15 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease [herein CAD].


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted entitlement to service connection for coronary artery disease and assigned a 10 percent disability rating, effective January 30, 2009.  The Veteran's claim was remanded by the Board in November 2014.  A February 2015 rating decision increased the disability rating for the Veteran's service-connected CAD to 30 percent, effective January 30, 2009.  

The Veteran testified at a September 2013 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

Throughout the period on appeal, the Veteran's CAD was manifested by occasional chest pain that required periods of rest, at worst a workload of 7 METs and at worst an ejection fraction of 60 percent; the Veteran's CAD was not manifested by more than one episode of congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for service-connected CAD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.     § 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the appellant.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a November 2011 letter, prior to the March 2012 rating decision on appeal.    

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Of record are VA treatment records.  The Veteran has not identified any private treatment records that are relevant to his claims.  It is noted that the RO attempted to obtain medical records of treatment at the Denver VA Medical Center from the 1990s and was informed the records could not be located and that they either do not exist or that further efforts to locate them would be futile.  The Veteran was informed of this by way of a February 2012 letter and responded with a copy of medical records in his possession.  See 38 C.F.R. § 3.159(e) (2014).  
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.         § 3.159(c)(4) (2014).  The Veteran was afforded VA examinations as part of his claim in November 2011 and January 2015.  The Veteran and his representative have questioned the adequacy of the November 2011 VA examination.  On the June 2012 VA Form 9, the Veteran referenced this examination and stated that "I was not given a stress test and all I did was talk to a doctor for a short period of time" and that "I was not impressed with the compensation examination on my coronary artery disease...since I do not feel the examination was as thorough and complete as it could have been."  At the September 2013 Board hearing, the Veteran's representative stated that "what we will end up requesting is that [the Veteran] be afforded a new evaluation, quite possibly his one that resulted in the 10 percent was inadequate, maybe a rushed job or maybe it was something as simple as a machine malfunction or a misreading of his echocardiogram."  Also at the September 2013 Board hearing, the VLJ asked the Veteran if he knew of a medical reason that prevented him from having a stress test at the time of the November 2011 VA examination and the Veteran indicated that there was no medical reason.  

The November 2011 VA examination report noted that "a diagnostic exercise test" was not conducted, but did not specify why such a test was not conducted.  Of record, however, are the results of a stress test conducted in December 2012.  In addition, the Veteran was subsequently afforded another VA examination in January 2015.  The January 2015 VA examination report noted that there was "a medical contraindication for not performing METs testing" and the results of an interview-based METs test were provided.  38 C.F.R. § 4.100(b) (2014), which is applicable to the Diagnostic Code (7005) that the Veteran's CAD is rated under, states that "METs testing is required in all cases except" and then provides four exceptions, to include "[w]hen there is a medical contraindication."  Note (2) accompanying 38 C.F.R. § 4.104 (2014) provides that "[w]hen the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used."  As the January 2015 VA examination report noted that there was a medical contraindication for not performing METs testing and provided a METs estimation by a medical examiner, the January 2015 VA examination is valid for rating purposes.  Overall, any inadequacies that may have existed with respect to the November 2011 VA examination, and specifically as to the lack of a stress test being performed, have been addressed, as the results of a stress test from December 2012 are of record and a subsequent adequate VA examination was conducted in January 2015.  The Board therefore concludes that the evidence of record is sufficient to reach a decision on the Veteran's claim.   

The Veteran's claim was previously remanded by the Board in November 2014 and the Board finds that there has been substantial compliance with the remand directives, as the requested VA examination was conducted and additional VA treatment records were obtained.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the aforementioned Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, asked questions to clarify the Veteran's contentions and suggested the submission of additional evidence.  The Veteran or his representative have not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has any prejudice been identified in the conduct of the hearing.

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria

The Veteran's service-connected CAD is currently assigned a 30 percent disability rating under Diagnostic Code 7005 (Arteriosclerotic heart disease (Coronary artery disease)), effective January 30, 2009.  The February 2015 rating decision assigned this disability rating based on evidence showing that a workload of 7 METs was achieved.  

Under Diagnostic Code 7005, a 30 percent disability rating is assigned with documented coronary artery disease resulting in a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent disability rating is assigned with documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is assigned with documented coronary artery disease resulting in chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  38 C.F.R. § 4.104 (2014). 

III.  Analysis 

In an October 2011 claim, the Veteran referenced being treated "in the early 1990's" at the Denver VA Medical Center "for heart blockage and was treated with medication" and that since then, he has taken medication daily.  

The Veteran was afforded a VA examination in November 2011.  A diagnosis was noted of CAD and that the Veteran takes continuous medication for his service-connected CAD.  No history of myocardial infarction was noted.  It was noted that the Veteran did not have congestive heart failure.  A diagnostic exercise test was noted to not have been conducted.  The examination reported noted, based on the Veteran's responses, that the lowest level of activity at which the Veteran reported symptoms of dyspnea and angina was greater than 7 but not greater than 10 METs.  It was noted that there was no evidence of cardiac hypertrophy or dilatation.  The examination report noted that an EKG and chest x-ray were conducted in November 2011 and an echocardiogram was conducted in December 2011.  Left ventricular ejection fraction (LVEF) was noted to be 60 percent, based on the December 2011 test.  With respect to functional impact, the examination report noted that the Veteran's service-connected CAD impacted his ability to work, specifically in that the Veteran reported "in his current employment as a self employed carpenter he finds he is a 'little slower' at doing his job and if he begin[s] to have chest pain, he will slow down a little or take a break."  It was noted under the remarks section that the "Veteran reports being able to go up a flight of stairs while carrying a window weighing 65-70 [pounds]."  Attached to the examination report were the results of the referenced November 2011 ECG (an alternative abbreviation for an electrocardiogram or EKG), which included a notation of "Normal ECG."  A separate document included results of the referenced November 2011 chest x-ray, which included an impression of atherosclerosis.  A separate document included results of the referenced December 2011 echocardiogram, which included a conclusion of "normal left ventricular size and systolic function (EF 60%)."

In the Veteran's March 2012 Notice of Disagreement, he stated that "I feel I should have a higher than a 10% evaluation on my coronary artery disease due to the problems it causes me to include chest pains, shortness of breath and fatigue easily."

On his June 2012 VA Form 9, the Veteran stated "I feel my service connected coronary artery disease...is more disabling than a ten percent evaluation."  The Veteran further stated that "I would estimate at least twice a month I have chest pains and I have them whenever I have to do any strenuous activities such as going up and down ladders or carrying anything heavy.  I try not to do anything real strenuous but I still have to work and make a living."

A December 2012 VA treatment note included under the subjective heading "no chest pain" and "mild discomfort off[]and on since taking heart medications this has not changed- is not worsen[ing], notices it [with] exercise."  Under the plan heading, it was noted that a treadmill (presumably stress test) would be done due to the Veteran's chest pain with exertion.  

The results of a December 2012 stress test are of record.  It was noted that the Veteran achieved a workload of 7 METs.  The impression section noted "[n]ormal exercise EKG stress test report" and that "[t]he test was terminated because of shortness of breath."  The results of a December 2012 exercise myocardial perfusion imaging test are also of record.  The impression section noted "[n]ormal myocardial perfusion scan with normal perfusion of the left ventricle during stress and rest imaging consistent with normal study" and noted LVEF of 65%.     

At the September 2013 Board hearing, the Veteran testified that he had occasional chest pains and that when this occurs, he had to "usually sit down and kind of let them disappear and then I'll get back up to do what I was trying to do."  The Veteran later testified that when he has to stop and rest while working, he would "lose a half hour" and that "[i]t stops my work definitely."  The Veteran also testified that when he is stressed out, he would experience "kind of a little twinge of my chest" that is a "mild pain."  The Veteran further testified that he would get "[a] weak feeling, and that's mainly the reason I sit down."  The Veteran testified that he experienced twinges at work and had to stop working "every couple of months or so, something like that, eight to ten weeks" and also later testified that he experienced chest pain on average once or twice a month.  The Veteran further noted that he experienced twinges "[w]hen I get the combination of the exercise and the stress."    

The Veteran was afforded another VA examination in January 2015.  A diagnosis of CAD was noted.  Under the medical history section, it was noted that the Veteran reported that "he thinks after a cardiac catheterization in 1994 after symptoms of atypical chest pain that he 'still gets a little twinge' sometimes in the substernal area."  It was further noted that the Veteran "[r]eports he is now slowed down a bit due to cervical fusion after fracture of C1.  He still golfs, does part time carpentry."  The examination report noted that continuous medication is required for control of the Veteran's heart condition.  The examination report noted that the Veteran had a myocardial infraction, stating "atypical chest pain versus unstable angina versus [myocardial infraction]; admitted to Denver VA Hospital for cardiac catheterization" in March 1994.  It was noted that the Veteran had not had congestive heart failure.  It was noted that the Veteran was hospitalized for treatment of his heart condition, but that this was in March 1994.  The examination report noted that the Veteran had other pertinent physical findings, complications, conditions, signs and/or symptoms related to his service-connected CAD and specifically stated that the "[V]eteran has had spinal fusion for fracture of C1 (during 7/2013) and also has had lumbar surgery; this limits his ability to lift and perform usual amount of carpentry, but states he still works as able, which he used to perform full time."  It was noted that there was no evidence of cardiac hypertrophy or cardiac dilatation.  An EKG was noted to have been performed in January 2015, which was noted to be normal.  A chest x-ray was noted to have been performed in January 2015, which was noted to be abnormal, specifically that "[]nodular density known several years still present in [right upper lobe], unrelated to condition of CAD.  [N]o cardiomegaly.  [T]here is evidence of COPD."  With respect to METs testing, it was noted that there was a medical contraindication for not performing METs testing.  A December 2012 exercise stress test was noted as having results of "normal study, no ischemia."  An interview-based METs test, noted to have occurred January 2014 (which presumably was a mistaken reference to January 2015 when the examination was conducted), stated that "[t]he Veteran denies experiencing symptoms with any level of physical activity."  The examination report noted that the interview-based METs test (compared to the exercise stress test) most accurately reflected the Veteran's current cardiac functional level.  It was noted that the Veteran's METs level limitation was not due solely to his heart condition and that such limitation was due to multiple factors and it was not possible to accurately estimate the percent of limitation due solely to his heart condition. The examination report also noted that the Veteran had non-cardiac medical conditions of COPD and a "more sedentary lifestyle [status post] multiple spinal surgeries" that limited and decreased his METs level.  It was noted that the Veteran's heart condition did not impact his ability to work.  Under the remarks section, it was noted that the Veteran's CAD was mild.  It was further noted that the Veteran's December 2012 stress test "document[ed] no ischemic findings" and that "[t]he test showed [V]eteran achieved 7 METs and showed no evidence of stress-induced coronary ischemia and [V]et[eran] had normal [left ventricle] function."  The examination report further stated that "[t]his test documented it was terminated due to shortness of breath, and that [V]et[eran] achieved 92% maximum predicted heart rate.  History of COPD/shortness of breath therefore limit achieved METs rather than any decrease in left ventricular systolic function."  The examination report further referenced the December 2012 perfusion imaging test results and that LVEF was "normal at 65%" and that "[t]he present METs are limited by [V]eteran's COPD and lack of physical conditioning with [history of] recent cervical fusion and prior lumbar surgery; METs are therefore not limited by a cardiac condition as there is no evidence of ischemia and normal left ventricular function."    

Upon review of the evidence of record, the Board concludes that, throughout the period on appeal, an initial disability rating in excess of the 30 percent currently assigned is not warranted for the Veteran's service-connected CAD.  Throughout the period on appeal, the Veteran's CAD was manifested by occasional chest pain that required periods of rest, at worst a workload of 7 METs and at worst an ejection fraction of 60 percent.  As noted above, the next highest disability rating of 60 percent under Diagnostic Code 7005 is assigned with documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Such was not been shown by the evidence of record.  With respect to more than one episode of acute congestive heart failure in the past year, the November 2011 VA examination report noted that the Veteran did not have congestive heart failure, the January 2015 VA examination report noted that the Veteran had not had congestive heart failure and the other evidence of record did not reflect findings of more than one episode of acute congestive heart failure in the past year at any time throughout the period on appeal.  Chronic congestive heart failure is also not shown.  With respect to a workload of greater than 3 METs but not greater than 5 METs, the worst METs testing of record throughout the period on appeal was a workload of 7 METs, as reflected by the December 2012 stress test.  The other evidence of record, throughout the period on appeal, did not reflect findings of a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  With respect to left ventricular dysfunction with an ejection fraction of 30 to 50 percent, the worst ejection fraction results throughout the period on appeal was 60 percent, as reflected by the December 2011 echocardiogram results.  The other evidence of record, throughout the period on appeal, did not reflect findings of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Therefore, throughout the period on appeal, the criteria for the next higher disability rating (60 percent) under Diagnostic Code 7005 have not been met.  Specifically, throughout the period on appeal, the Veteran's CAD was not manifested by more than one episode of congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The next higher disability rating (100 percent) under Diagnostic Code 7005 requires more severe congestive heart failure; worse METs testing; or worse ejection fraction results, which also have not been shown by the evidence of record.  

In sum, the criteria for an initial disability rating in excess of 30 percent for service-connected CAD have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

IV. Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2014).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected CAD was manifested by occasional chest pain that required periods of rest.  This symptom, and the resulting impairment, is contemplated by the rating schedule, which specifically provides for evaluation based on the severity and extent of dyspnea, fatigue, angina, dizziness or syncope.  In short, there is nothing exceptional or unusual about the Veteran's service-connected CAD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran and his representative have not contended, and the evidence of record does not suggest, that his service-connected CAD has caused marked interference with employment or resulted in frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2014).  As noted above, the November 2011 VA examination report noted that the Veteran's service-connected CAD impacted his ability to work, specifically in that the Veteran reported "in his current employment as a self employed carpenter he finds he is a 'little slower' at doing his job and if he begin[s] to have chest pain, he will slow down a little or take a break."  Also, the Veteran referenced that he had occasional chest pain that required periods of rest and at the September 2013 Board hearing he stated that "[i]t stops my work definitely."  He also testified that he will "lose a half hour" and that he experienced twinges at work and had to stop working on average "every couple of months or so, something like that, eight to ten weeks" and also that he experienced chest pain on average once or twice a month.  As such, while the Veteran's service-connected CAD had an impact on his work performance, it was reported to have an occasional impact only every couple of months that does not rise to the level of marked interference with employment.  Therefore, even if his disability picture was exceptional or unusual, referral for an extraschedular evaluation would not be warranted.   

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

V.  TDIU

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  During the period on appeal, it appears that the Veteran was not working for a period of time.  A February 2014 VA treatment note stated that the Veteran "has some challenges post neck surgery - has to make physical adjustments to his activities" and referenced the Veteran going "back to work."  As referenced above, the January 2015 VA examination report noted that the Veteran had other pertinent physical findings, complications, conditions, signs and/or symptoms related to his service-connected CAD and specifically stated that the "[V]eteran has had spinal fusion for fracture of C1 (during 7/2013) and also has had lumbar surgery; this limits his ability to lift and perform usual amount of carpentry, but states he still works as able, which he used to perform full time."  It appears that the Veteran is therefore currently not working full time.  The Veteran and his representative, however, have not argued, and the record does not demonstrate, that his service-connected CAD has resulted in an inability to secure or follow a substantially gainful occupation.  As noted above, while the Veteran's service-connected CAD has had an impact on his work performance, it was reported to be only an occasional impact.  While the evidence of record indicated that the Veteran's service-connected CAD impacted his work performance, the evidence does not show that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected CAD.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected CAD is denied.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


